DETAILED ACTION
This Office action is in reply to application no. 16/913,773, filed 26 June 2020.  Claims 1-24 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1719” has been used to designate both a transition from block 1712 to block 1714, and a decision point following step 1718.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
At least figs. 4, 5 and 18 are sufficiently blurry as to present difficulty in determining precisely what they depict and to make reproduction difficult or infeasible.  This does not conform to the requirements of 37 CFR § 1.84(l) and 1.84(p)(1).  Replacement drawings are required, to be submitted as explained above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim is directed to a method, synonymous with process.  A method or process is a sequence of steps.  The claims are written more as if directed to a system, with much of the claim language devoted to describing the structure of some sort of machine, which is of no relevance in a method claim.  For example, a “smart label having a digital data identification module and a battery in communication with a digital trackable direct mail module” is entirely a description of structure and does not recite a process nor any part of a process.  For the purpose of compact prosecution, the Examiner will attempt to tease out of the claims whatever process is present; the remainder is of no patentable significance.
Further, some of the claims contain trademarks, e.g. Facebook®.  Facebook is a registered trademark of Meta, Inc. of Menlo Park, CA.  “If [a] trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.  Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”   MPEP § 2173.05(u).
The claims are further indefinite because the phrase “low power transmitter” is a relative term; the specification does not inform one as to its metes and bounds, and it is unclear how much power a transmitter might employ and still be considered a low power transmitter.
Further in regard to claims 2 and 14, there is insufficient antecedent basis for “the campaign code”, “the maps list columns” and “the USPS Informed Delivery Website”.  Further in regard to claims 3 and 15, there is insufficient antecedent basis for “the demographic data of the inbound callers”.  Further in regard to claims 4 and 16, as neither the Barometric server nor its creation of a pixel is within the scope of the claim, it is unclear what effect the Barometric server and its pixel creation is supposed to have on the claimed method.

Claim Interpretation
The claims contain labelled, black-box items which are apparently meant to connote some type of software, e.g. “informed delivery module”, “leadmatch module”, “call tracking module” and the like.  Such names are considered mere labeling and given no patentable weight.  Descriptions of physical structure such as the phrase mentioned above have no patentable significance in a method claim and so are considered but given no patentable weight.  Where references are cited in such instances it is for the purpose of compact prosecution only.
Further, although both of the independent claims are directed to a method, many of the claims purport to depend from this-or-that module.  This is improper; if claim 1 is directed to a method claim, each of its direct dependent claims must be directed to “the method of claim 1”.  Further, many independent claims fail to recite any step; this makes them further indefinite as it is therefore unclear how they further limit a method.
Recitations that indicate ownership of an object, such as referring to a computer as a “USPS server”, impart neither structure nor functionality to anything claimed and so are considered but given no patentable weight.  A method is not changed in a patentably distinct manner by recitations of who owns an object with which the method interacts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Each claim bodily incorporates a “user” within the structure of the claim; the broadest reasonable interpretation of this certainly includes a human person.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are nominally directed to a method (process) and so lie within a statutory category of invention.  The claim(s) recite(s) a “direct mail marketing campaign” that somehow involves sending an item through the post; sending advertisements through the post is a fundamental business practice and a commercial interaction.  Further, it can be done without avail of any technology at all; one can simply write an advertisement on a note-card, put a stamp on it and deposit it into a post-box.  
This judicial exception is not integrated into a practical application because aside from the inclusion of generic computer and networking components, little if anything is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information regarding delivery addresses, locations and nondescript information received from a database, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as it is unclear that any machine performs any actual step, and even if so, nothing in the claims would go beyond a generic computer, which is not the particular machine envisioned.
The claims do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because all they manipulate in any way is information which, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; in the end, as the courts have pointed out, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as there is nothing in any claim specific enough in terms of technical or process detail to go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claims include “a mail piece”, but this is merely an inert object on which the process purports to operate.  The USPS server is not claimed; it is merely an external object with which the process apparently communicates, and even if it were otherwise, nothing in any claim requires this to be anything more than a generic computer.
A “digital mail piece representing said mail piece” need be nothing more than data, e.g. a tracking number, which is per se abstract.  The various “modules” are simply labelled black-box (apparently) software components, most of which perform no role whatever in the process and will not be further considered, as explained above.  A label has a “battery” and can communicate in no particular manner, but a generic laptop or mobile phone has the same; similarly, using cellular networks is and always has been one of the customary ways – for many years the only way – in which the vast majority of mobile phones communicate.
Receiving and displaying information are insignificant pre- and post-solution activities, per se abstract, and devoid of technical details as to how any step is performed.  None of this goes beyond a generic computer used to perform generic computer functions, which does not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – at most, a generic computer performing a few abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is similar but broader and equally abstract.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 14 simply recite further manipulation of data; claims 3, 5, 12, 15, 17 and 24 are simply further descriptive of the type of data being manipulated; claims 4, 9, 11, 16, 21 and 23 simply recite manual steps performed by a human which are per se abstract; claims 6-8 and 18-20 simply misuse a trademark and are of no patentable significance at all; claims 10 and 22 simply recite structure of an object, of no patentable significance in a method claim and which in any event do not recite anything beyond a generic computer.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Publication No. 2018/0108974) in view of Chandaria (Canda Patent Publication No. 2 876 040).

In-line citations are to Williams.  Claims are examined as best understood.
With regard to Claims 1 and 13: (note that claim 1 includes all elements of claim 13, so what teaches the method of claim 1 teaches the method of claim 13; it is claim 1 which is examined in detail here)
Williams teaches: A method… comprising of a user, [0031; “recipient”] a mail piece having a specific delivery address, [0045; a “recipient address” may be associated with, 0060, “parcels, or other packages, containers or transportable items”; this may be associated with, 0047, a “mass mailing campaign”] a… module in communication with an… database… [0045; a “database” may be queried using, for instance, “the internet”] and a digital mail piece representing said mail piece… [Sheet 13, Fig. 7c; the embedded sensor element reads on this]
a smart label having a… module and a battery in communication with a… module; [id. and 0046; the “electronic ‘tags’” include a “battery” and “printed circuitry” and can communicate using “radio frequency”]
said smart label is attached to said mail piece; [Sheet 13, Fig. 7c]
said smart label being in communication with a… network; [0046; it uses “radio frequency” to communicate over, 0045, a “network” such as “the internet”]
said… network having a low power transmitter that utilizes the… networks; [0062; the network is “optimized for low power” operation]
said smart label using… the location of said mail piece; [0056; it can “track the location”]
said… module having a… module capable of receiving said location from said smart label using said… network; [0062; “timely deliver measured information or detected conditions or actions to a remote data collection/tracking/monitoring location”; the remote location reads on the receiving module] and
said mail tracking receiving information from said… database… [0084; information from a “database” is used “to create a unique digital map between the transponder and the recipient's address”] 

Williams does not explicitly teach that his method uses networks which are cellular or that his location tracking technique is to triangulate the location, or displaying… information from said… database, but this is known in the art.  Chandaria teaches a method for tracking package deliveries [title] such as those of a “postal mail item” [abstract] in which a “cellular phone” can “read postal information from the postal mail item”. [pg. 2, lines 22-23] It can track a “location” using “available triangulation methods”. [pg. 4, lines 7-8] The information is sent to the “sender of the postal mail item”, [Fig. 3] such as by generating “a message reporting the time that the letter was received” and reporting this “back to the sender”. [pg. 6, lines 16-17] Chandaria and Williams are analogous art as each is directed to electronic means for tracking movement of parcels.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chandaria with that of Williams, as market forces at the time were increasingly driving developers to make applications available for phones; further, it is simply a substitution of known parts for others with predictable results, simply using the cellular phones of Chandaria in place of the user devices of Williams and to use Chandaria’s location means in place of that of Williams; the substitutions produce no new and unexpected result.

In this and the subsequent claims, the following terms and phrases are considered mere labeling and given no patentable weight: informed delivery module, leadmatch module, call tracking module, social match module, social media follow-up module, online follow-up module, email marketing module, enhanced mail tracking module, digital data identification module, digital trackable direct mail module, digital trackable direct mail module, and Informed Delivery database.  Information which is merely transmitted or displayed and then not further processed, such as the said information, consists entirely of nonfunctional printed matter which bears no functional relation to the substrate and so is considered but given no patentable weight.  The phrase to enhance the results of a direct mail marketing campaign to a recipient consists entirely of manner-of-use language, is aspirational, imparts neither structure nor functionality to the claimed method, and so is considered but given no patentable weight.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Chandaria further in view of Poulin (U.S. Publication No. 2006/0122948)

These claims are similar so are analyzed together.
With regard to Claim 2:
The informed delivery module of claim 1 comprising of uploading a mailing list, configuring the mailing campaign and campaign code, configuring the maps list columns of said informed delivery module, selecting social match process, communicating with the USPS Informed Delivery Website, downloading USPS Informed Delivery reports communicating said USPS Informed Delivery reports using said mail tracking module.

With regard to Claim 14:
The informed delivery module of claim 13 comprising of uploading a mailing list, configuring the mailing campaign and campaign code, configuring the maps list columns of said informed delivery module, selecting social match process, communicating with the USPS Informed Delivery Website, downloading USPS Informed Delivery reports communicating said USPS Informed Delivery reports using said mail tracking module.

Williams and Chandaria teach the method of claims 1 and 13 including communicating over the Internet as cited above and performing matching (e.g. Williams, 0101), but do not explicitly teach this claimed uploading and downloading, but it is known in the art.  Poulin teaches automatic verification of postal indicia [title] in which a “customer mailing list” is “provided” [0034] and a “delivery confirmation” is “received”. [0061] It may communicate through a “web portal” [0027] and perform tracking of a “mail piece”. [0012] Poulin and Williams are analogous art as each is directed to electronic means for managing information relating to deliveries.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Poulin with that of Williams and Chandaria in order to detect fraud; [abstract] further, it is simply a substitution of known parts for others with predictable results, simply receiving and sending data as in Poulin rather than processing it locally as in Williams; the substitution produces no new and unexpected result.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Chandaria further in view of Pettersen et al. (U.S. Publication No. 2008/0243674).

These claims are similar so are analyzed together.
With regard to Claim 3:
The call tracking module of claim 1 comprising of inbound call numbers and the demographic data of the inbound callers.

With regard to Claim 15:
The call tracking module of claim 13 comprising of inbound call numbers and the demographic data of the inbound callers.

Williams and Chandaria teach the module of claims 1 and 13 but do not explicitly teach demographics of inbound callers, but in addition to being of no patentable significance as explained below, it is known in the art.  Pettersen teaches an automatic e-mail system [0111] that can manage various sorts of “packages”. [0007] It can provide “geographic location and other demographic information” of a person “between incoming calls”, [0043] and the caller is identified with a “unique identification” such as a “consumer number”; [0033] one example of an identifier is a “telephone number”. [0043] Pettersen and Williams are analogous art as each is directed to electronic means for managing delivery-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pettersen with that of Williams and Chandaria in order not to waste between-call time, as taught by Pettersen; further, it is simply a substitution of one known part for another with predictable results, simply obtaining the data of Pettersen in place of, or in addition to, that of Williams; the substitution produces no new and unexpected result.

These claims are not patentably distinct from claims 1 and 13 as they consist entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data without requiring that anything at all be done with the data so as to distinguish it from any other type of data.  The reference is provided for the purpose of compact prosecution.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Chandaria further in view of Harlan et al. (U.S. Publication No. 2019/0266640, filed 26 February 2019).

These claims are similar so are analyzed together.
With regard to Claim 4:
The leadmatch module of claim 1 comprising of said user placing a pixel on a webpage and said pixel having been generated by Barometric software on a separate Barometric server.

With regard to Claim 16:
The leadmatch module of claim 13 comprising of said user placing a pixel on a webpage said pixel having been generated by Barometric software on a separate Barometric server.

Williams and Chandaria teach the methods of claims 1 and 13 but do not explicitly use retrieving a pixel from a server, but it is known in the art.  Harlan teaches a system for verification of advertisement delivery. [title] He retrieves a “customized pixel” that may have been “built by an end user” or a “data collection server” and which is then “appended to an ad tag”; the pixel is part of the ad delivery verification process. [0051] The ads are delivered via the “world-wide-web”. [0002] Data is received “from remote devices”. [0036] Harlan and Williams are analogous art as each is directed to electronic means for managing delivery-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Harlan with that of Williams and Chandaria in order to help verify delivery of information, as taught by Harlan; further, it is simply a substitution of one known part for another with predictable results, simply using a pixel for tracking as in Harlan instead of Williams’ tracking means; the substitution produces no new and unexpected result.

Referring to software and a server as “Barometric software” and a “Barometric server” is considered, at most, mere labeling and given no patentable weight.  This is “at most” because Barometric is a registered trademark of Barometric, Inc. of Cincinnati, OH; as explained above, a trademark identifies only a source of goods and not the goods themselves and this does not create a patentable distinction over the art in addition to being per se indefinite.

Claims 5, 6, 8, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Chandaria further in view of Shirley et al. (U.S. Publication No. 2017/0017993).

Claims 5 and 17 are similar so are analyzed together.
With regard to Claim 5:
The social match module of claim 1 comprising of the mail tracking module using a Facebook social match campaign ID.

With regard to Claim 17:
The social match module of claim 13 comprising of the mail tracking module using a Facebook social match campaign ID.

Williams and Chandaria teach the methods of claims 1 and 13 but do not explicitly teach using a campaign ID, but it is known in the art; calling it a “Facebook social match campaign ID” is at most mere labeling, of no patentable significance.  Shirley teaches a method of content attribution and tracking [title] which uses a “unique campaign identifier” such as that of “Facebook” or “Google”. [0080] Shirley and Williams are analogous art as each is directed to electronic means for tracking deliveries.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Shirley with that of Williams and Chandaria as it is simply a substitution of one known part for another with predictable results, simply using a datum such as that of Shirley in place of, or in addition to, Williams’ data; the substitution produces no new and unexpected result.

With regard to Claim 6:
The social media follow-up module of claim 1 wherein said digital mail piece is displayed on Facebook. [id.; Facebook is a “publisher site” on which “promoted content” may appear]

With regard to Claim 8:
The online follow-up module of claim 1 comprising of a Google campaign that displays the digital mail piece. [id.; Google is a “publisher site” on which “promoted content” may appear]

With regard to Claim 18:
The social media follow-up module of claim 13 wherein said digital mail piece is displayed on Facebook. [id.; Facebook is a “publisher site” on which “promoted content” may appear]

With regard to Claim 20:
The online follow-up module of claim 13 comprising of a Google campaign that displays the digital mail piece. [id.; Google is a “publisher site” on which “promoted content” may appear]

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Chandaria further in view of Conrad et al. (U.S. Publication No. 2018/0060914).

These claims are similar so are analyzed together.
With regard to Claim 7:
The social media follow-up module of claim 1 wherein said digital mail piece is displayed on Instagram.

With regard to Claim 19:
The social media follow-up module of claim 13 wherein said digital mail piece is displayed on Instagram.

Williams and Chandaria teach the methods of claims 1 and 13 but do not teach using Instagram, and though it is of no patentable significance (Instagram, like Facebook, is a registered trademark of Meta, Inc.; see above for explanations as to why this does not create a patentable distinction) it is known in the art.  Conrad teaches an ad campaign tracking system [abstract] in which the “targeted display network” may be that of “Instagram”. [0066] Conrad and Williams are analogous art as each is directed to electronic means for tracking deliveries.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Conrad with that of Williams and Chandaria as it is simply a substitution of one known part for another with predictable results, simply using a display means such as that of Conrad in place of, or in addition to, that of Chandaria; the substitution produces no new and unexpected result.

Claims 9, 11, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Chandaria further in view of Truong et al. (U.S. Publication No. 2020/0327577, filed 11 April 2019).

Claims 9 and 21 are similar so are analyzed together.
With regard to Claim 9:
The email marketing module of claim 1 wherein said user uploads a mailing list, email template and generating an email using said mailing list and email template and sending said email to said recipient.

With regard to Claim 21:
The email marketing module of claim 13 wherein said user uploads a mailing list, email template and generating an email using said mailing list and email template and sending said email to said recipient.

Williams and Chandaria teach the methods of claims 1 and 13 but do not explicitly teach this method of e-mailing, but it is known in the art.  Truong teaches a targeted e-mail marketing system [title] that uses “email templates”, [0051] obtains a “mailing list”, [0053] and combines the two such that the “recipients” may receive “corresponding emails”. [0053-0054] He makes it clear that the “content” corresponds to the “email templates”. [0055] The “performance” is “monitored by a monitoring module” by tracking “response information from customers”. [0079] Truong and Williams are analogous art as each is directed to electronic means for tracking delivery-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Truong with that of Williams and Chandaria in order to track effectiveness, as taught by Truong; further, it is simply a combination of known parts with predictable results, simply performing Truong’s steps after all others; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 11:
The hello leads module of claim 1 wherein the customer receives leads comprising of mailing address and sends said mail pieces to said mailing address to said recipients. [id.; the mailing list reads on the claimed leads, and sending electronic mail to an electronic mail address is within the broadest reasonable interpretation of sending mail pieces to a mailing address]

With regard to Claim 23:
The hello leads module of claim 13 wherein the customer receives leads comprising of mailing address and sends said mail pieces to said mailing address to said recipients. [id.; the mailing list reads on the claimed leads, and sending electronic mail to an electronic mail address is within the broadest reasonable interpretation of sending mail pieces to a mailing address]

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Chandaria further in view of Michaelis (U.S. Publication No. 2008/0262928).

These claims are similar so are analyzed together.
With regard to Claim 10:
The digital trackable direct mail module of claim 1 comprises a low power transmitter capable of communicating with said smart label and with said digital trackable direct mail module and said mail tracking module.

With regard to Claim 22:
The digital trackable direct mail module of claim 13 comprises a low power transmitter capable of communicating with said smart label and with said digital trackable direct mail module and said mail tracking module.

Williams and Chandaria teach the methods of claims 1 and 13 but do not explicitly teach such a transmitter, but in addition to being of no patentable significance – no method step is positively recited – it is known in the art.  Michaelis teaches a coupon distribution method [title] that makes use of “low power [] transceivers”. [0048] They are used to communicate with “smart tags” using “RFID”. [0050] The systems communicate with other systems as well. [Sheet 2, Fig. 2] A “mobile device” may “monitor” for “E-coupons in response to receiving a signal”. [0101] Michaelis and Williams are analogous art as each is directed to electronic means for managing deliveries.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Michaelis with that of Williams and Chandaria, as market forces at the time were increasingly driving developers to make use of low-power tracking technology such as RFID; further, it is simply a substitution of one known part for another with predictable results, simply using Michaelis’ wireless protocols in place of, or in addition to, those of Williams; the substitution produces no new and unexpected result.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Chandaria further in view of Gadberry et al. (U.S. Patent No. 8,428,999).

These claims are similar so are analyzed together.
With regard to Claim 12:
An enhanced mail tracking module of claim 1 comprising of delivered mail piece address plotted on a map.

With regard to Claim 24:
An enhanced mail tracking module of claim 13 comprising of delivered mail piece address plotted on a map.

Williams and Chandaria teach the methods of claims 1 and 13 but do not explicitly teach this information, and though it is of no patentable significance as nonfunctional printed matter, it is known in the art.  Gadberry teaches a household counting method [title] that makes use of “delivery statistics” regarding “every postal delivery point” in the United States. [Col. 8, lines 34-36] It makes use of “maps that provide plotted locations of various streets for purposes of identifying the locations of addresses”. [Col. 9, lines 24-26] Gadberry and Williams are analogous art as each is directed to electronic means for managing information relevant to deliveries.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gadberry with that of Williams and Chandaria in order to have a graphic representation of data, such as the maps taught by Gadberry; further, it is simply a substitution of one known part for another with predictable results, simply depicting a destination location in the manner of Gadberry rather than managing it in the manner of Williams; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694